Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered April 18, 2000, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Coopermari, J.), of that branch of the defendant’s omnibus motion which was to suppress his statement to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his spontaneous statement, made after a police officer arrested him but before Miranda warnings (see Miranda v Arizona, 384 US 436), were given, was not triggered by any police conduct which could reasonably have been anticipated to evoke a declaration from him (see People v Lynes, 49 NY2d 286, 295; People v West, 237 AD2d 315; People v Webb, 224 AD2d 464).
The hearing court acted within its discretion in determining that the court-appointed certified interpreter was competent (see People v Hubbard, 184 AD2d 781; People v Catron, 143 AD2d 468). There was no proof that any serious error in translation occurred during the hearing that would warrant a reversal (see People v Rolston, 109 AD2d 854; cf. People v Pavao, 59 NY2d 282). Feuerstein, J.P., Krausman, McGinity and Mastro, JJ., concur.